Citation Nr: 1609902	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The Board remanded the appeal in November 2013 for a medical opinion to address service connection for bilateral hearing loss.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

The Veteran contends that bilateral hearing loss is due to combat noise exposure in service.  A DD Form 214 shows that he served in the Vietnam War as a light weapons infantryman and was in receipt of the Combat Infantry Badge among other awards and decorations.  Thus, the Veteran has provided credible evidence identifying significant combat noise exposure in service.  

The Board remanded the appeal in November 2013 for a VA medical opinion to address the etiology of bilateral hearing loss, finding that the September 2008 VA medical opinion of record was inadequate as it was based, in essence, on a finding of normal on service entrance and exit examinations.  While a supplemental opinion was obtained in December 2013, the examiner, again reasoned that hearing loss was not due to active service based on normal hearing at entrance and exit examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that 
38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Moreover, the December 2013 opinion did not adequately address whether in-service acoustic trauma, nonetheless, contributed to the Veteran's current hearing loss.  While the VA examiner stated, "to say that this was a delayed result of noise exposure from active military would be speculative," he did not explain why such an opinion would be speculative, nor did he indicate whether the need to speculate was caused by a deficiency in the state of general medical knowledge or a deficiency in the record or the examiner as specified in the November 2013 remand order.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand).  For these reasons, the Board finds that a remand for a new VA examination is necessary to comply with the November 2013 remand directives, to identify and address any symptoms of hearing loss in noted in service or since service, and to address credible evidence of acoustic trauma from combat noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to for a VA audiological examination to address service connection the etiology of claimed bilateral hearing loss.  The record and a copy of this remand order should be made available for review in connection with this request.  The VA examiner should interview the Veteran with regard to his in-service noise exposure and any hearing loss symptoms identified in service or post-service.  

The VA audiology examiner should offer a supplemental opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed hearing loss is related to combat noise exposure in service? 

In the supplemental opinion, the examiner should specifically address lay evidence provided by the Veteran during the examination and indicate whether in-service acoustic trauma contributed to current hearing loss.  

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  The VA examiner should note, in providing an opinion, that the absence of am in-service hearing loss disability or absence of results of an in-service audiometric examination does not preclude service connection for hearing loss. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After all development has been completed, the AOJ should readjudicate claim for service connection for bilateral hearing loss.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




